DETAILED ACTION
  
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
 Claims 1,3,5-11,13,and 15-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1,3, 5-10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a cover configured to be positioned on the riser and across at least a portion of the interior opening, the cover including an upper portion extending across the entire interior opening and  consisting of planar surface with a zero-profile having no visible surface features, the cover further including a lower portion having a latch mechanism to secure the cover to the riser " in combination with the remaining limitations of the claim 1. 
Regarding claims 11,13, and 15-19 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the non-use cover including an upper portion extending across the entire interior opening and consisting of  planar surface with a zero-profile having no visible surface features , the non-use cover further including a lower portion having a latch mechanism to secure the cover on the riser; and an in-use cover configured to be positioned on the riser, the in-use cover at least partially defining an egress opening that provides access to the interior opening, the in-use cover including an upper portion having a substantially planar surface and a lower portion having a latch mechanism to secure the cover over the riser, and wherein the in-use cover includes a straight edge at least partially defining the egress opening, the straight edge extending linearly from a first point along an outer circumference of the cover to a second point along the outer circumference of the cover, the egress opening providing access to the interior chamber when the cover is positioned across at least a portion of the interior opening." in combination with the remaining limitations of the claim 11. 
Regarding claim 20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" an upper portion having a substantially planar surface and a lower portion having a latch mechanism, the latch mechanism including a first and a second wedge latch, wherein each of the first and the second wedge latch is biased radially away from the cover, and a straight edge, the straight edge from a first point along an outer circumference of the cover to a second point along the outer circumference of the cover." in combination with the remaining limitations of the claim 20 
 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Peck (US 7795544 B2) Drane et al. (US 6843669 B2) and Hadfield (US 5160808)
Peck discloses a recessed electrical outlet box for concrete floors.
Drane discloses an electrical termination module device.
Hadfield discloses a flush floor fitting cover.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " a cover configured to be positioned on the riser and across at least a portion of the interior opening, the cover including an upper portion extending across the entire interior opening and  consisting of planar surface with a zero-profile having no visible surface features, the cover further including a lower portion having a latch mechanism to secure the cover to the riser " in combination with the remaining limitations of the claim 1.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " the non-use cover including an upper portion extending across the entire interior opening and consisting of  planar surface with a zero-profile having no visible surface features , the non-use cover further including a lower portion having a latch mechanism to secure the cover on the riser; and an in-use cover configured to be positioned on the riser, the in-use cover at least partially defining an egress opening that provides access to the interior opening, the in-use cover including an upper portion having a substantially planar surface and a lower portion having a latch mechanism to secure the cover over the riser, and wherein the in-use cover includes a straight edge at least partially defining the egress opening, the straight edge extending linearly from a first point along an outer circumference of the cover to a second point along the outer circumference of the cover, the egress opening providing access to the interior chamber when the cover is positioned across at least a portion of the interior opening." in combination with the remaining limitations of the claim 11.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " an upper portion having a substantially planar surface and a lower portion having a latch mechanism, the latch mechanism including a first and a second wedge latch, wherein each of the first and the second wedge latch is biased radially away from the cover, and a straight edge, the straight edge from a first point along an outer circumference of the cover to a second point along the outer circumference of the cover." in combination with the remaining limitations of the claim 20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848